12/27/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: OP 22-0695


                                         OP 22-0695


  THOMAS A. LOZEAU III,

              Petitioner,

        v.                                                            ORDER

 DON BELL, LAKE COUNTY SHERIFF,

              Respondent.



      Thomas A. Lozeau III (Thomas) has filed a verified Petition for Writ of Habeas
Corpus, alleging that his incarceration is illegal because, as he is an enrolled member of
the Confederated Salish and Kootenai Tribes of the Flathead Nation, the Lake County
District Court does not have jurisdiction over him. He contends that Public Law 83-280
is inapplicable to his pending criminal case. Thomas includes copies of the register of
action for his pending criminal endangerment case as well as the docket for the District
Court's denial of his petition for habeas corpus relief, raising the same issue.
      In 2019, this Court addressed the issue that Thomas now raises. Travis Curtis
Lozeau (Travis) argued that
      his state criminal convictions for felony offenses committed within the
      boundaries of the Flathead Indian Reservation are not subject to state
      jurisdiction because the application of Public Law 83-280, 18 U.S.C. § 1162,
      25 U.S.C. § 1321 ("PL-280") by the State was improper and has never been
      consented to by the CSKT. Lozeau also argues that PL-280 and subsequent
      Montana enabling statutes violate the 1855 Hellgate Treaty, 12 Stat. 975.

Lozeau v. Anciaux, 2019 MT 235, ¶ 4, 397 Mont. 312, 449 P.3d 830. After detailing the
history between the State and the Confederated Salish and Kootenai Tribes (CSKT)
concerning criminal jurisdiction, this Court determined that "the 6SKT consented to
Montana's assumption of concurrent criminal jurisdiction through the enactment of Tribal
Ordinance 40-A[1" Lozeau, ¶ 10. We explained why Travis's arguments were incorrect.
"[This Court has already held that the State properly enacted its enabling legislation under
PL-280." Lozeau, ¶ 15 (citing State ex rel. McDonald v. Dist. Ct., 159 Mont 156, 162-65,
496 P.2d 778, 81-83 (1972); State v. Spotted Blanket, 1998 MT 59, 288 Mont. 126, 955
P.2d 1347).
      Thomas is not illegally incarcerated. Section 46-22-101(1), MCA. The District
Court has jurisdiction over Thomas and his pending criminal case. We observe that
Thomas has entered into a plea agreement and had a recent change of plea hearing. He is
not entitled to release.
       IT IS THEREFORE ORDERED that Thomas Lozeau's Petition for Writ of Habeas
Corpus is DENIED and DISMISSED.
     The Clerk is directed to provide a copy of this Order to counsel of record and to
Thomas A. Lozeau III personally.
                  ,    •-in,
     DATED this < -3-- ay of December, 2022.




                                                                Chief Justice




                                                     SU /4 4141...
                                                   .c    2. eirmi......
                                                                t         14:),
                                                                             dc
                                                                  Justices


                                            ?